Exhibit 10.2
NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.
Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN
ADOPTION AGREEMENT
     THIS AGREEMENT is the adoption by GM Offshore, Inc. (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).
W I T N E S S E T H:
     WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and
     WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and
     WHEREAS, the Company has been advised by Principal Life Insurance Company
to obtain legal and tax advice from its professional advisors before adopting
the Plan,
     NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the
terms and conditions set forth in this Adoption Agreement:
ARTICLE I
     Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.
ARTICLE II
The Employer hereby makes the following designations or elections for the
purpose of the Plan:

                  2.6   Committee:   The duties of the Committee set forth in
the Plan shall be satisfied by:
 
               
 
  ___   (a)   Company.    
 
                    XX   (b)   The administrative committee appointed by the
Board to serve at the pleasure of the Board.
 
               
 
  ___   (c)   Board.    
 
               
 
  ___   (c)   Other (specify):             .

 



--------------------------------------------------------------------------------



 



              2.8   Compensation:   The “Compensation” of a Participant shall
mean all of a Participant’s:
 
           
 
  XX   (a)   Base salary.
 
           
 
  XX   (b)   Service Bonus.
 
           
 
  XX   (c)   Performance-Based Compensation earned in a period of 12 months or
more.
 
           
 
          (d)   Commissions.
 
           
 
          (e)   Compensation received as an Independent Contractor reportable on
Form 1099.
 
           
 
  XX   (f)   Other: Director’s Fees.

2.9 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

                              (a)   The last business day of each Plan Year.
 
                            (b)   The last business day of each calendar quarter
during the Plan Year.
 
                            (c)   The last business day of each month during the
Plan Year.
 
                    XX   (d)   The last business day of each payroll period
during the Plan Year.
 
                            (e)   Each pay day as reported by the Employer.
 
                            (f)   Any business day on which Participant
Deferrals are received by the Provider.
 
               
 
          (g)   Other:                       .

2.13 Effective Date:

                                  (a)   This is a newly-established Plan, and
the Effective Date of the Plan is                     .
 
                        XX   (b)   This is an amendment and restatement of a
plan named Nonqualified Excess Plan of GM Offshore, Inc. with an effective date
of April 1, 2001. The Effective Date of this amended and restated Plan is
January 1, 2005. This is amendment number 2.
 
                   
 
                  (i)   All amounts in Deferred Compensation Accounts shall be
subject to the provisions of this amended and restated Plan.
 
                   
 
          XX   (ii)   Any Grandfathered Amounts shall be subject to the Plan
rules in effect on October 3, 2004.

2



--------------------------------------------------------------------------------



 



2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

             
 
  XX   (a)   Age 65.
 
           
 
          (b)   The later of age                      or
the                      anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.
 
           
 
  XX   (c)   Other: Early Retirement: completion of 5 Years of Service and
attainment of Age 55.

2.23   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

              Name of Employer   Address   Telephone No.   EIN                  
          GM Offshore, Inc.   10111 Richmond Avenue Suite 340   (713) 963-9522  
76-0557179                                 Houston, TX 77006                    
 

     2.26 Plan: The name of the Plan is Nonqualified Excess Plan of GM Offshore,
Inc..
     2.28 Plan Year: The Plan Year shall end each year on the last day of the
month of December.
     2.30 Seniority Date: The date on which a Participant has:

             
 
          (a)   Attained age      .
 
           
 
          (b)   Completed ___ Years of Service from First Date of Service.
 
           
 
  XX   (c)   Attained age 55 and completed 5 Years of Service from First Date of
Service.
 
           
 
          (d)   Attained an age as elected by the Participant.
 
           
 
          (e)   Not applicable – distribution elections for Separation from
Service are not based on Seniority Date.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:
             XX     (a)     Base salary:
                           minimum deferral: 1 %
                           maximum deferral: $                     or 50 %
             XX     (b)     Service Bonus:
                           minimum deferral: 10 %
                           maximum deferral: $                     or 100 %

3



--------------------------------------------------------------------------------



 



     XX     (c)     Performance-Based Compensation:
               minimum deferral: 10 %
               maximum deferral: $                     or 100 %
     ___     (d)     Commissions:
               minimum deferral:                     %
               maximum deferral : $                     or                     %
     ___     (e)     Form 1099 Compensation:
               minimum deferral:                     %
               maximum deferral : $                     or                     %
     XX     (f)     Other: Director’s Fees:
               minimum deferral: 5 %
               maximum deferral: $                    or 100 %
     ___     (g)     Participant deferrals not allowed.
4.2 Employer Credits: Employer Credits will be made in the following manner:

                      XX   (a)   Employer Discretionary Credits: The Employer
may make discretionary credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:
 
               
 
      ___   (i)   An amount determined each Plan Year by the Employer.
 
               
 
      XX   (ii)   Other: 100% of the first 71/2% of the Participant’s
compensation which is elected as a salary deferral credit.
 
                    XX   (b)   Employer Performance Incentive Credits: The
Employer may make other credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:
 
               
 
      XX   (i)   An amount determined each Plan Year by the Employer.
 
               
 
      ___   (ii)   Other:
                                                            .
 
                    ___   (c)   Employer Credits not allowed.

5.2 Disability of a Participant:

             
 
  XX   (a)   Participants may elect upon initial enrollment to have accounts
distributed upon becoming Disabled.
 
           
 
  ___   (b)   Participants may not elect to have accounts distributed upon
becoming Disabled.

4



--------------------------------------------------------------------------------



 



5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

             
 
  ___   (a)   An amount to be determined by the Committee.  
 
  ___   (b)   Other:
                                                            .  
 
  XX   (c)   No additional benefits.

5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

                      XX   (a)   In-Service Accounts are allowed with respect
to:
 
               
 
          ___   Participant Deferral Credits only.  
 
          ___   Employer Credits only.  
 
          XX   Participant Deferral and Employer Credits.
 
                            In-service distributions may be made in the
following manner:  
 
          XX   Single lump sum payment.  
 
          XX   Annual installments over a term certain not to exceed 5 years.  
            Education Accounts are allowed with respect to:  
 
          ___   Participant Deferral Credits only.  
 
          ___   Employer Credits only.  
 
          XX   Participant Deferral and Employer Credits.
 
                            Education Accounts distributions may be made in the
following manner:  
 
          ___   Single lump sum payment.  
 
          XX   Annual installments over a term certain not to exceed 6 years.
 
                            If applicable, amounts not vested at the time
payments due under this Section cease will be:  
 
          XX   Forfeited.  
 
          ___   Distributed at Separation from Service if vested at that time.
 
                      ___   (b)   No In-Service or Education Distributions
permitted.

5.5 Change in Control Event:

             
 
  XX   (a)   Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.
 
           
 
  ___   (b)   Participants may not elect to have accounts distributed upon a
Change in Control Event.

5.6 Unforeseeable Emergency Event:

             
 
  XX   (a)   Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.  
 
  ___   (b)   Participants may not apply to have accounts distributed upon a
Unforeseeable Emergency event.

5



--------------------------------------------------------------------------------



 



6.        Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation Account upon the first to occur of the
following events:

             
 
  XX   (a)   Normal Retirement Age.
 
           
 
  XX   (b)   Death.
 
           
 
  XX   (c)   Disability.
 
           
 
  XX   (d)   Change in Control Event.
 
           
 
  ___   (e)   Other:             .
 
           
 
  XX   (f)   Satisfaction of the vesting requirement as specified below:

                      XX   Employer Discretionary Credits:
 
               
 
      ___   (i)   Immediate 100% vesting.
 
               
 
      ___   (ii)   100% vesting after ___ Years of Service.
 
               
 
      ___   (iii)   100% vesting at age ___.

                                      XX    (iv)     Number of Years          
Vested                 of Service           Percentage
 
                           
 
              Less than     1     0     %
 
                    1     20   %
 
                    2     40   %
 
                    3     60   %
 
                    4     80   %
 
                    5     100 %
 
                    6     ___ %
 
                    7     ___ %
 
                    8     ___ %
 
                    9     ___ %
 
                       10 or more   ___ %
 
                                For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:       XX     (1
)   First Day of Service.       ___     (2 )   Effective Date of Plan
Participation.       ___     (3 )   Each Crediting Date. Under this option (3),
each Employer Credit shall vest based on the Years of Service of a Participant
from the Crediting Date on which each Employer Discretionary Credit is made to
his or her Deferred Compensation Account.

6



--------------------------------------------------------------------------------



 



                      XX   Employer Performance Incentive Credits:
 
               
 
      ___   (i)   Immediate 100% vesting.
 
               
 
      ___   (ii)   100% vesting after ___ Years of Service.
 
               
 
      ___   (iii)   100% vesting at age ___.

                                  XX    (iv)        Number of Years          
Vested                 of Service           Percentage
 
                           
 
          Less than     1     0 %
 
                    1     20 %
 
                    2     40 %
 
                    3     60 %
 
                    4     80 %
 
                    5     100 %
 
                    6     ___%
 
                    7     ___%
 
                    8     ___%
 
                    9     ___%
 
                            10 or more   ___%    
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:
        XX   (1 )   First Day of Service.        ___   (2 )   Effective Date of
Plan Participation.        ___   (3 )   Each Crediting Date. Under this option
(3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Discretionary Credit
is made to his or her Deferred Compensation Account.                            
                   

7.1           Payment Options: Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:

 
 
(a) Separation from Service prior to Seniority Date, or Separation from Service
if Seniority Date is Not Applicable

      XX (i) A lump sum.                (ii) Annual installments over a term
certain as elected by the Participant not to exceed ___ years.        
___ (iii) Other: _________.

7



--------------------------------------------------------------------------------



 



(b)   Separation from Service on or After Seniority Date, If Applicable

      XX (i) A lump sum.         XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed 10 years.         ___ (iii) Other:
___.

(c)   Separation from Service Upon a Change in Control Event

      XX (i) A lump sum.         XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed 10 years.         ___ (iii) Other:
___.

(d)   Death

      XX (i) A lump sum.         XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed 10 years.         ___ (iii) Other:
___.

(e)   Disability

      XX (i) A lump sum.         XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed 10 years.         ___ (iii) Other:
___.

      If applicable, amounts not vested at the time payments due under this
Section cease will be:         ___ Forfeited.         ___ Distributed at
Separation from Service if vested at that time.

(f)   Change in Control Event

      XX (i) A lump sum.         ___ (ii) Annual installments over a term
certain as elected by the Participant not to exceed ___years.         ___
(iii) Other: ___.         ___ (iv) Not applicable.

      If applicable, amounts not vested at the time payments due under this
Section cease will be:

      ___ Forfeited.         ___ Distributed at Separation from Service if
vested at that time.

8



--------------------------------------------------------------------------------



 



7.4 De Minimis Amounts.

             
 
  ___   (a)   Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $___. In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.
 
           
 
  XX   (b)   There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

             
 
  XX   (a)   Company.
 
           
 
  ___   (b)   Employer or Participating Employer who employed the Participant
when amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption
Agreement or the Plan to the contrary, Section 7.1 of the Plan shall be amended
to read as provided in attached Exhibit A.

         
 
  ___   There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Texas, except to the extent that such laws
are superseded by ERISA and the applicable provisions of the Code.
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

                  GM Offshore, Inc.                   Name of Employer    
 
           
 
  By:   /s/ Edward A. Guthrie
 
Authorized Person    
 
  Date:   August 29, 2007    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Section 7.1 Payment Options. The portion which is invested in GulfMark common
stock is to be paid out in GulfMark stock.

10